Atkinson, J.
1, The assignments of error on the exeerpts from the charge, considered in connection with the evidence and the entire charge, aiford no ground for the grant of a new trial.
2. Possession, to he the foundation of a prescription, must not have originated in fraud, but direct evidence of bona fides is not required. A presumption of good faith arises from .adverse possession. Baxley v. Baxley, 117 Ga. 60 (4), 62 (43 S. E. 436); Johnston v. Neal, 67 Ga. 528; Powell on Actions for Land, § 307, note 10. Accordingly, in an action of complaint for land, where the defendant relied on a prescriptive title based on possession under a color of title, and there was evidence to show that a prescriber with whom the defendant connected his claim of title entered possession as grantee in a deed purporting to be based on a valuable consideration, and maintained actual possession of a part of the land described in the deed for the requisite period, it was not necessary, in order to support a prescription, that the defendant go further and adduce other evidence as to the good faith of the prescriber.
3. The evidence was sufficient to support the verdict, and there was no abuse of discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.